Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 11/03/2021. Claims 1, 13 and 17 are amended. Claims 4, 7-9, 11, 13, 18, and 20 are canceled. Claims 1-3, 5, 6, 10, 12, 14-17, and 19 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 6, 10, 12, 14-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), and claim(s) 16 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, and 16 is/are drawn to one of the statutory categories of invention.
Claims 1-3, 5, 6, 10, 12, 14-17, and 19 are directed to determining incentive based on customer engagement behavioral data and customer transaction data. Specifically, the claims recite receiving, from a plurality of data sources, customer activity data comprising customer engagement behavioral data and customer transactional data for a customer; wherein the customer engagement behavioral data comprises customer engagement behaviors including the interaction of the customer with a financial institution computer application and/or a financial institution website; ageregating the customer activity data: generating a dynamic customer profile for the customer based on the aggregated customer activity data; predicting, by using a machine learning algorithm, a plurality of component tasks that are associated with increasing at least one of the customer engagement behaviors; generating challenge data that (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as apparatus, processor, mobile electronic device, system, database, computer processor  merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the apparatus, processor, mobile electronic device, system, database, computer processor  perform(s) the steps or functions of receiving, from a plurality of data sources, customer activity data comprising customer engagement behavioral data and customer transactional data for a customer; wherein the customer engagement behavioral data comprises customer engagement behaviors including the interaction of the customer with a financial institution computer application and/or a financial institution website; ageregating the customer activity data: generating a dynamic customer profile for the customer based on the aggregated customer activity data; predicting, by using a machine learning algorithm, a plurality of component tasks that are associated with 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a apparatus, processor, mobile electronic device, system, database, 
As for dependent claims 2-3, 5-6, 10-12, 14-16, and 19 further describe the abstract idea of determining incentive based on customer engagement behavioral data and customer transaction data. The dependent claims do not include additional elements that integrate the abstract idea into a practical 


3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-3, 5, 6, 10, 12, 14-17, and 19.

Pertinent Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# US20170189814A1 teaches similar invention which describes Systems, methods, and computer-readable media for generating, by an adaptive wizard, a customized gamification system to a customer. The gamification system is a system of events and milestones that provides a means by which the customer can recognize and award desired behavior patterns in order to increase engagement with users. The adaptive wizard generates the gamification system based on customer input and/or observed user behavior on a customer website. The adaptive wizard receives the input and determines content of the gamification system. The adaptive wizard processes the inputs and develops the gamification system for implementation by the customer to assist in achieving customer enterprise goals.

	

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Matching Firms, Managers, and Incentives” describes “Personnel economics is concerned with two problems that firms face: how to find the right employees and how to motivate them. Moreover, matching and incentive provision are tightly related: different people pursue different goals. A firm should select a hiring policy in view of the incentive structure it has in place, and it should select an incentive structure in view of the people it wants to hire. In a recent survey, however, Oyer and Schaefer ð2011Þ conclude that while several studies in personnel economics have made progress on the understanding of incentive provision, much less attention has been devoted to matching. In particular, relatively little is known about the ways firms and workers generate economic surplus by matching appropriately and on .

Response to Arguments
6.	Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One, Step 2A Prong Two, and Step 2B.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of determining incentive based on customer engagement behavioral data and customer transaction data which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 
	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to determining incentive based on customer engagement behavioral data and customer transaction data does not add technical improvement to the abstract idea. The recitations to “apparatus, processor, mobile electronic device, system, database, computer processor” perform(s) the steps or functions of receiving, from a plurality of data sources, customer activity data comprising customer engagement behavioral data and customer transactional data for a customer; wherein the customer engagement behavioral data comprises customer engagement behaviors including the interaction of the customer with a financial institution computer application and/or a financial institution website; ageregating the customer activity data: generating a dynamic customer profile for the customer based on the aggregated customer activity data; predicting, by using a machine learning algorithm, a plurality of component tasks that are associated with increasing at least one of the customer engagement behaviors; generating challenge data that defines a challenge comprising the plurality of component tasks, an order in which the tasks are to be completed, and an incentive for completing the tasks; grouping the customer into a customer segment including processing the dynamic customer profile with machine learning algorithm to identify the customer segment; dynamically matching the customer to the challenge, wherein the dynamically matching the customer comprises predicting a type of challenge and a type of the incentive based on the identified customer segment; issuing the challenge to the customer; tracking a the response of the customer to the challenge; and updating the dynamic customer profile of the customer based on the of the customer to the challenge. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not 
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to determining incentive based on customer engagement behavioral data and customer transaction data does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “apparatus, processor, mobile electronic device, system, database, computer processor” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining incentive based on customer engagement behavioral data and customer transaction data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621